DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the perineum fabric panel and the crotch fabric panel stitched to each other at the lateral ends of the opening must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “the hips” and “the crotch” are of the male wearer or the undergarment. 

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “the crotch” and “the crotch panel” are referring to two different structures of the undergarment and if so, how do they relate to each other? 

Claim 1 recites the limitation "the one or more fabric panels".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the one or more fabric panels” are and how they are associated with the undergarment structure. Are these fabric panels different than the crotch panel and/or the perineum panel? 

Claim 1 recites the limitation "the scrotal opening".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the scrotal opening” is and if it is in addition to the scrotum opening previously presented. For examination purposes the examiner is interpreting the “scrotal opening” as the scrotum opening. 

Claims 6, 7, 11, 12, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what undergarment structure is required to read on these claims since they depend from a cancelled claim or a claim that depends from a cancelled claim.

Claim 8 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the “frontal cotch fabric panel” and “perineum fabric panel” relate to the “crotch panel” and the “perineum panel” of claim 1. Are there four different panels being claimed? For examination purposes the examiner is interpreting the frontal crotch fabric panel and the perineum fabric panel to be part of the crotch panel and the perineum panel previously presented. 

Claim 11 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how many crotch panels are being claimed, claim 1 requires a crotch panel and claim 11 requires an additional inner crotch panel and an outer crotch panel. It is unclear if applicant intends to claim three different crotch panels, or if only two crotch panels are being claimed as disclosed by applicant. The examiner is interpreting the crotch panel to only have two different panels for examination purposes. 

Claim 12 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “at least one crotch panels” is referring to. There is a crotch panel presented in claim 1, it is unclear how at least one crotch panels are stitched to the front panel and how you have additional crotch panel. 

Claim 13 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is meant by “wherein an in use lower portion of the scrotum supporting panel” requires of the structure when not in use. There appears to be some language that is incorrectly written or missing. 

Claim 14 recites the limitation "the crotch panels".  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the crotch panels” are and how they are associated with the undergarment crotch panel of claim 1. Howe many crotch panels are being required by the claim?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “a waistband defining an opening to receive a torso portion of the male individual” should be provided with the language “configured to”, “adapted to”, “dimensioned to”, when worn”, or other similar language to avoid claiming human anatomy.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “wherein the pouch comprises an elasticized material to allow the internal volume defined by the pouch to be expanded or contracted as the scrotum distends or contracts due to variation in temperature” should include the language “configured to”, “adapted to”, “dimensioned to”, when worn”, or other similar language to avoid claiming human anatomy.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8, 12, 13, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh (US 10,342,266).
 	In regard to claim 1, Oh teaches an undergarment for a male individual, the male individual having a scrotum and a penis (see figure 7), the undergarment comprising: a waistband defining an opening to receive a torso portion of the male individual with front and rear wall fabric panels depending from the waistband to be connected at the hips and at the crotch creating two leg openings (see waistband and leg openings and front and rear panels in figures 1-5); a scrotum opening defined by portions of a crotch panel and a perineum panel of the undergarment for allowing the scrotum of the individual to pass through during use without allowing the penis of the individual to pass through the opening (scrotum opening is 210 in figure 8); and a scrotum supporting panel overlaid above the one or more fabric panels defining the scrotum opening to support the scrotum of the individual wherein the scrotum supporting panel extends generally from a region of the scrotal opening to the waistband and is overlaid above an outer surface of the crotch panel and the perineum panel to be attached to said waistband for supporting the scrotum of the male individual during use (scrotum supporting panel is containing cloth: 330 as seen in figures 6 and 7: column 5, lines 59-67).  

 	In regard to claim 6, Oh teaches wherein a lower portion of the scrotum supporting panel (330) defines a pouch for receiving and retaining scrotum of the male individual during use (see pouch in supporting panel for retaining scrotum: figure 7).  

 	In regard to claim 8, Oh teaches further comprising at least a frontal crotch fabric panel (separating cloth: 170) and a perineum -3-Int'l Application No.: PCT/AU2019/050337Int'l Filing Date: April 15, 2019fabric panel (bottom cloth: 142) and wherein the scrotum opening (210) is defined by respective defining portions of the crotch fabric panel and the perineum fabric panel (see figures 6 and 8).  

 	In regard to claim 12, Oh teaches wherein at least one of the crotch panels is stitched to one or more of the front panels of the undergarment (panels 170 and 141 are stitched to front panel: column 1, lines 58-67 though column 2, lines 1-4: figure 6).  

 	In regard to claim 13, Oh teaches wherein an in use lower portion of the scrotum supporting panel is stitched to the perineum fabric panel (see figures 6-7 and column 1, lines 58-67). 
 
 	In regard to claim 14, Oh teaches wherein an upper portion of the scrotum supporting panel (330) is stitched to one of the crotch panels (141 or 170), preferably to the outer crotch panel  (see figures 6-7 and column 1, lines 58-67).   

 	In regard to claim 15, Oh teaches wherein the scrotum opening (210) is positioned and shaped to prevent the penis of the individual from passing through the scrotum opening (see figures 6-8).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 6-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seong (KR 20130128043A).
 	In regard to claim 1, Seong teaches an undergarment for a male individual, the male individual having a scrotum and a penis (see figure 7), the undergarment comprising: a waistband defining an opening to receive a torso portion of the male individual with front and rear wall fabric panels depending from the waistband to be connected at the hips and at the crotch creating two leg openings (see waistband at upper edge and leg openings created by front and rear panels: figure s 1, 2, 5b and 7); a scrotum opening defined by portions of a crotch panel and a perineum panel of the undergarment for allowing the scrotum of the individual to pass through during use without allowing the penis of the individual to pass through the opening (opening to scrotum pocket: 300 as seen in figures 5b, 5c and 5d; crotch panel: 400 and perineum panel/lower member: 600 in figures 1 and 6); and a scrotum supporting panel overlaid above the one or more fabric panels defining the scrotum opening to support the scrotum of the individual wherein the scrotum supporting panel extends generally from a region of the scrotal opening to the waistband and is overlaid above an outer surface of the crotch panel and the perineum panel to be attached to said waistband for supporting the scrotum of the male individual during use (scrotum supporting panel: 300 and 500: paragraph 0021).  

 	In regard to claim 5, Seong teaches wherein the scrotum supporting panel (300 and 500) comprises a mesh having a plurality of openings to regulate and maintain temperature of the scrotum of the individual (see paragraph 0021 and figures 1, 2 and 7 detailing the mesh structure of the ventilated fabric).  

 	In regard to claim 6, Seong teaches wherein a lower portion of the scrotum supporting panel defines a pouch for receiving and retaining scrotum of the male individual during use (lower portion is 300: paragraph 0021).  

 	In regard to claim 7, Seong teaches wherein the pouch comprises an elasticized material to allow the internal volume defined by the pouch to be expanded or contracted as the scrotum distends or contracts due to variation in temperature (paragraph 0021).  

 	In regard to claim 8, Seong teaches further comprising at least a frontal crotch fabric panel (400) and a perineum -3-Int'l Application No.: PCT/AU2019/050337Int'l Filing Date: April 15, 2019fabric panel (600) and wherein the scrotum opening (opening to 300) is defined by respective defining portions of the crotch fabric panel and the perineum fabric panel see figure 5b-5c).  

 	In regard to claim 9, Seong teaches during use, the respective defining portions are adapted to stretch to define a substantially ovoid shaped scrotum opening (see figures 5b-5c).  

 	In regard to claim 10, Seong teaches wherein the respective defining portions of the crotch fabric panel (400) and the perineum fabric panel (600) define the scrotum opening (opening to 300) that extends between two lateral ends such that the crotch fabric panel and the perineum fabric panel are stitched to each other at said lateral ends (see figures 5b, 5c and 5d).  

 	In regard to claim 12, Seong teaches wherein at least one of the crotch panels is stitched to one or more of the front panels of the undergarment (crotch panel 400 is stitched to front panel 5b, 5c, 5d and 6).  

 	In regard to claim 13, Seong teaches wherein an in use lower portion of the scrotum supporting panel is stitched to the perineum fabric panel (300 is stitched to 600 see figures 5, 4 and 5c, 5d).  

 	In regard to claim 14, Seong teaches wherein an upper portion of the scrotum supporting panel (500) is stitched to one of the crotch panels (400), preferably to the outer crotch panel (see seaming attaching 500 and 400: figures 5b, 5c, 5d).  

 	In regard to claim 15, Seong teaches wherein the scrotum opening is positioned and shaped to prevent the penis of the individual from passing through the scrotum opening (see shape and position of opening to 300 in figures 5c, 5d and 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Casey (US 3,207,155) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732